MEMORANDUM **
Pablo Zarrabal Garcia, a native and citizen of Mexico, petitions pro se for review of a Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny the petition for review.
Zarrabal contends that the agency violated his right to equal protection by not allowing him to apply for suspension of deportation. This contention is unavailing because Zarrabal was served with a notice to appear in 2001, when suspension of deportation was no longer available. See Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107-08 (9th Cir.2003) (holding that *358being placed in removal proceedings rather than deportation proceedings does not violate a petitioner’s due process rights); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting equal protection claim and upholding congressional “line drawing” decisions that are rationally related to a legitimate government purpose).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.